




Exhibit 10     Compensation of Named Executive Officers


Our executive officers are at-will employees. We do not have a written
employment contract with any of them. We or the officer can terminate the
employment relationship at any time, for any reason with or without cause. For
2015, we have set the following officers' annual salaries and expect to
contribute to their defined contribution profit sharing trust accounts, as
followings:


 
 
 
Estimated
 
2015
 
Profit Sharing
 
Salary
 
Trust Contribution (1)
Karen Colonias
 
 
 
    President and Chief Executive Officer
$
360,500


 
$
26,500


 
 
 
 
Ricardo Arevalo
216,300


 
21,630


     Chief Operating Officer
 
 
 
 
 
 
 
Roger Dankel
216,300


 
21,630


     President of North American Sales
 
 
 
 
 
 
 
Brian J. Magstadt
250,638


 
25,064


   Chief Financial Officer, Treasurer and Secretary
 
 
 
 
 
 
 
Jeffrey E. Mackenzie
187,285


 
18,728


   Vice President
 
 
 



(1)If we employ the officer on December 31, 2015, or if he or she is aged sixty
or older, we will contribute to his or her profit sharing trust account 10% of
his or her salary, with a contribution limit of $26,500 for 2015, plus a pro
rata share of forfeitures by other participants. The estimates in this table
assume that no forfeitures will occur. Of this 10%, a discretionary contribution
of 7% of his or her salary, if approved by our Board of Directors, will be paid
in 2016, and the remaining 3% will be paid quarterly in the month following the
last month of each calendar quarter of 2015.


The 2015 salaries for each of the Named Executive Officers represent an increase
of 3% over their 2014 salaries.


Each of our officers participates in our Executive Officer Cash Profit Sharing
Plan, which is designed to reward them with quarterly cash bonuses based on
operating profit for Simpson Strong-Tie Company Inc. less a return on assets, as
established by our Board of Directors. For this purpose, we generally define
operating profit as:


Income from operations of Simpson Strong-Tie Company Inc.


Plus:    Stock compensation charges
Certain incentive compensation and commissions
Salaried pension contributions
Self-insured workers’ compensation costs


Equals:    Operating profit


Once we determine the operating profit, we subtract qualifying levels based on a
specified return on assets (also as established by our Board of Directors) to
determine the pool of profit available to our participating employees. We
generally determine the return on assets as follows:


Average assets of Simpson Strong-Tie Company Inc., net of specified liabilities,
for the 3 months ending on the last day of the second month of the quarter

4

--------------------------------------------------------------------------------






Less:    Cash
Real estate
Acquired assets (excluding cash, real estate, goodwill and
indefinite lived intangible assets) based on tiered phase-in schedule
Goodwill and indefinite lived intangible assets
Self-Insured workers’ compensation reserves


Multiplied by:    Specified return percentage for Simpson Strong-Tie Company
Inc.


Equals:    Qualifying level


Based on our operating profit for each of the 4 quarters of 2015, our officers
may receive payouts after our quarterly earnings are announced to the public.
Whether or not we pay amounts in any quarter under the Executive Officer Cash
Profit Sharing Plan does not affect our officers’ ability to earn amounts in any
other quarter. If the operating profit is lower or higher than the targeted
operating profit, the payouts will be correspondingly lower or higher, but we
generally do not make any payment when the operating profit for the quarter is
less than the qualifying level for the quarter.


For the full year 2015, the annual operating profit goals, qualifying levels and
targeted payouts for each of the following executive officers are as follows:
 
Operating
 
Qualifying
 
Targeted
 
   Profit Goal
 
 Level
 
    Payout(1)
 
 
 
 
 
 
Karen Colonias
$
145,349,000


 
$
70,271,000


 
$
1,609,000


Ricardo Arevalo
145,349,000


 
70,271,000


 
416,000


Roger Dankel
145,349,000


 
70,271,000


 
416,000


Brian J. Magstadt
145,349,000


 
70,271,000


 
442,000


Jeffrey E. Mackenzie
145,349,000


 
70,271,000


 
293,000





(1)Amounts expected to be paid for the full year of 2015 if operating profit
goals established at the beginning of the year are met and qualifying levels are
as projected at the beginning of the year.


We use these parameters only to provide incentive to our officers and employees
who participate in our Executive Officer Cash Profit Sharing Plan and our Cash
Profit Sharing Plan. You should not draw any inference whatsoever from these
parameters about our future financial performance. You should not take these
parameters as projections or guidance of any kind.


Each of our officers is eligible to participate in our 2011 Incentive Plan for
2015. However, as a result of an ongoing compensation study, the Compensation
and Leadership Development Committee has not yet determined the number of
shares, the goals and the conditions of vesting for each of our Named Executive
Officers to receive awards of restricted stock units.



5